DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	A preliminary amendment was filed 11/27/2019.

Information Disclosure Statement
	Information disclosure statements were filed 11/27/2019, 09/22/2020, 10/20/2020, and 02/02/2021.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 75-86 in the reply filed on 02/25/2021 is acknowledged.
Claims 55, 57, 58, 71-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 84 – 86  recite the limitation "residual t-butyl" in claim 75.  There is insufficient antecedent basis for this limitation in the claim. Clarification is requested.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 75 - 79  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by WO 00/02565 (Galat).
Galat discloses a lyophilized, crystalline, aspirin in claims 1-5. Claims 76 – 79 depict X-Ray diffraction patterns which are inherent to the compound, and are a common test for purity in Organic Chemistry labs. The claims are anticipated by Galat.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 75-79  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by CN 104546680 A (Qinhua et al) .
Qinhua et al disclose a lyophilized, crystalline, aspirin (see Abstract). Claims 76 – 79 depict X-Ray diffraction patterns which are inherent to the compound, and are a common test for purity in Organic Chemistry labs. The claims are anticipated by CN’680.


Claim(s) 75-79  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Torrado et al.
	Torrado et al a lyophilized, crystalline, aspirin (see Abstract). Claims 76 – 79 depict X-Ray diffraction patterns which are inherent to the compound, and are a common test for purity in Organic Chemistry labs. The claims are anticipated by Torrado et al.

Conclusion
	No claims are allowed. Claims 80 – 83 are objected to as dependent upon a rejected base claim.

					Correspondence


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588.  The examiner can normally be reached on 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz